Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 16/657,281 filed on October 18, 2019 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 and 01/28/2020 has been considered by the examiner.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 13-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Polley et al (USPGPub 20160293834). 

    PNG
    media_image1.png
    762
    508
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    711
    548
    media_image2.png
    Greyscale

Prior Art: Polley
Regarding claim 1, Polley discloses an amplifier (circuitry of 400) , comprising: a graphene Hall sensor (GHS)(100) , wherein the GHS comprises: a graphene layer (104) formed above a substrate (102); a dielectric structure (108) formed above a channel portion (CH) of the graphene layer (par 27 discloses having a channel); a conductive gate structure (110) formed above at least a portion of the dielectric structure above the channel portion of the graphene layer for applying a gate voltage (at least of VG); first and second conductive excitation contact structures (106a and 106b) coupled with corresponding first and second excitation portions (104E1 and 104E2) of the graphene layer for applying at least one of the following to the channel portion of the graphene layer: a bias voltage; and a bias current (par 27 discloses biasing channels 104); and first and second conductive sense contact structures (200a and 200b) coupled with corresponding first and second sense portions of the graphene layer (par 28 discloses with layer 104); and a current sense amplifier (CSA) (414) coupled to the GHS, wherein the CSA senses current output from the GHS, and wherein an output of the CSA corresponds to an amplification of the applied gate voltage (par 30 discloses sensing circuitry to receive signals. Therefore is a sensing amplifier). 

Regarding claim 6, Polley discloses wherein the CSA is coupled to the GHS via the first and second conductive sense contact structures (shown in fig 4).

Regarding claim 7, Polley discloses wherein the first and second conductive sense contact structures and the corresponding first and second sense portions of the graphene layer are each smaller than the first and second conductive excitation contact structures and the corresponding first and second excitation portions of the graphene layer (par 53 discloses different sizes for 106 and 200. Therefore 10b can also be a different size).

Regarding claim 8, Polley discloses a method, comprising: employing a graphene Hall sensor (GHS), wherein the GHS (100) comprises: a graphene layer (104) formed above a 

Regarding claim 13, Polley discloses wherein the CSA is coupled to the GHS via the first and second conductive sense contact structures (shown in fig 4).

Regarding claim 14, Polley discloses wherein the first and second conductive sense contact structures and the corresponding first and second sense portions of the graphene layer are each smaller than the first and second conductive excitation contact structures and the corresponding first and second excitation portions of the graphene layer (par 53 discloses different sizes for 106 and 200. Therefore 10b can also be a different size).

Regarding claim 15, Polley discloses a method, comprising: applying a gate voltage (VG) to a conductive gate structure (110) of a graphene Hall sensor (GHS)(100) , wherein the GHS comprises: a graphene layer(104); a dielectric structure (108) formed above a channel(CH) portion of the graphene layer(par 27 discloses having a channel), wherein the conductive gate structure is formed above at least a portion of the dielectric structure (108) above the channel portion of the graphene layer; first and second conductive excitation contact structures (106a and 106b) coupled with corresponding first and second excitation portions (104E1 and 104E2) of the graphene layer; and first and second conductive sense contact structures (200a and 200b) coupled with corresponding first and second sense portions (104 S1 and 104S2) of the graphene layer; applying at least one of a bias voltage and a bias current to the channel portion of the graphene layer via the first and second conductive excitation contact structures(par 27 discloses biasing channels 104); applying a bias magnetic field to the GHS (using 417); and sensing current output from the GHS using a current sense amplifier (CSA) coupled to the GHS, wherein an output of the CSA corresponds to an amplification of the applied gate voltage (par 30 discloses sensing circuitry to receive signals. Therefore is a sensing amplifier). 

Regarding claim 19, Polley discloses wherein the CSA is coupled to the GHS via the first and second conductive sense contact structures (shown in fig 4).

Regarding claim 20, Polley discloses wherein the first and second conductive sense contact structures and the corresponding first and second sense portions of the graphene layer are each smaller than the first and second conductive excitation contact structures and the corresponding first and second excitation portions of the graphene layer (par 53 discloses different sizes for 106 and 200. Therefore 10b can also be a different size).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 2, 3, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Polley et al (USPGpub 20160293834) in view of Engel et al (USPGPub 20170108362). 

Regarding claim 2, Polley does not fully disclose wherein the amplifier further comprises a bias magnetic field source for applying a bias magnetic field to the GHS.
However, Engel discloses wherein the amplifier further comprises a bias magnetic field source for applying a bias magnetic field to the GHS (par 58 discloses applying a magnetic field. Therefore is a bias). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Polley in view of Engel in order to detect current based off a magnetic field provided. 

Regarding claim 3, Polley discloses wherein the bias magnetic field is a constant bias magnetic field such that an amplification factor corresponding to the amplification of the applied gate voltage is constant (par 29 discloses an adjustable gate voltage can be adjusted. Therefore when needed, the gate voltage can also be cancelled).

Regarding claim 9, Polley does not fully disclose wherein the method further comprises applying a bias magnetic field to the GHS.
However, Engel discloses wherein the method further comprises applying a bias magnetic field to the GHS (par 58 discloses applying a magnetic field. Therefore is a bias). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Polley in view of Engel in order to detect current based off a magnetic field provided. 

Regarding claim 10, Polley discloses wherein holding the bias magnetic field is a constant bias magnetic field such that an amplification factor corresponding to the amplification of the applied gate voltage is constant (par 29 discloses an adjustable gate voltage can be adjusted. Therefore when needed, the gate voltage can also be cancelled).

Regarding claim 16, Polley discloses wherein holding the bias magnetic field is a constant bias magnetic field such that an amplification factor corresponding to the amplification of the applied gate voltage is constant (par 29 discloses an adjustable gate voltage can be adjusted. Therefore when needed, the gate voltage can also be cancelled).
Allowable Subject Matter

Claims 4, 5, 11, 12, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, 11, 17, the prior art of record taken alone or in combination fail to teach or suggest an amplifier, comprising: wherein an amplification based on the applied gate voltage and the CSA output that results using the amplifier is expressed by the following equation: 
    PNG
    media_image3.png
    89
    279
    media_image3.png
    Greyscale
 where: Av is the amplification limit; p is the mobility of the graphene layer; Wis the width of the excitation portions of the graphene layer; L is the width of the graphene layer including both excitations portions; CR is the series capacitance; B is the bias magnetic field; Vbias is the bias voltage; q is the electron charge; no is the residual charge density; CQ is the quantum capacitance; and VT
Regarding claim 5, 12, and 18 the prior art of record taken alone or in combination fail to teach or suggest an amplifier, comprising: wherein a transconductance based on a conversion of the applied gate voltage to the CSA output that results using the amplifier is expressed by the following equation: 
    PNG
    media_image4.png
    67
    239
    media_image4.png
    Greyscale
 where: Gm is the maximum transconductance limit; A, is the amplification limit; Rout is the output resistance; p is the mobility of the graphene layer; CR is the series capacitance; B is the bias magnetic field; and VT is the constant temperature voltage in combination with the other limitations of  the claim.


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Polley et al (US Pat No. 10001529): discloses graphene hall sensor.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868